COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              NYGEL TYLER GASS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1286-21-1                                         PER CURIAM
                                                                                  JUNE 14, 2022
              COMMONWEALTH OF VIRGINIA


                          FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                                           COUNTY OF JAMES CITY
                                        Michael E. McGinty, Judge Designate

                               (Ivan D. Fehrenbach; D.R. Dansby, Ltd, on brief), for appellant.
                               Appellant submitting on brief.

                               (Jason S. Miyares, Attorney General; Liam A. Curry, Assistant
                               Attorney General, on brief), for appellee.


                     Counsel for Nygel Tyler Gass has moved for leave to withdraw. In accordance with Anders

              v. California, 386 U.S. 738 (1967), the motion to withdraw is accompanied by a brief referring to

              the part of the record that might arguably support this appeal. A copy of that brief has been

              furnished to Gass with sufficient time for him to raise any matter that he chooses. Gass has not filed

              any pro se supplemental pleadings.

                     We have reviewed the parties’ pleadings, fully examined the proceedings, and determined

              the case to be wholly without merit as set forth below. Thus, the panel unanimously holds that oral

              argument is unnecessary. See Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                                        BACKGROUND

                     Jeanette Greene testified that, in September 2019, she and Gass—then her fiancé—were

              living together at a hotel. On September 16, 2019, she “grabbed some money” and prepared to walk


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
to the store. When she reached the door, Gass told her to stop and remove her clothes; Greene

complied. Gass choked her with one hand while pushing her against the bathroom door with the

other. He also hit her in the head several times. Gass put “a lot of pressure” on Greene’s neck.

When Greene reached “the point where [she] couldn’t breathe,” she “tap[ped] his hand to get him to

release” because she “was getting ready to pass out.”

        Gass then stopped choking Greene and allowed her to dress. Gass began saying “mean and

nasty things,” and when she interrupted him, he “charged” at her and resumed striking her head.

Greene ran out of the hotel and to a nearby convenience store; Gass followed her into the store.

When Gass left the store, Greene went to a nearby bus stop and called the police.

        After the attack, Greene’s neck was “stiff” and “sore,” her voice changed, and she had

trouble sleeping. On cross-examination, Greene did not recall whether she had a knife on her

person when the police arrived and denied cutting Gass’s hand. She also stated that after Gass’s

arrest, a locksmith made her a key to Gass’s truck, and she possessed the truck at the time of trial.

        Williamsburg Police Officer Mary Beth Riggenberg responded to Greene’s 911 call.

Officer Riggenberg photographed Greene’s head, face, and neck. The photographs showed redness

on the back of Greene’s neck and “very dark bruising” to the neck area just above the shoulders, as

well as swelling and bruising to her left eye. Officer Riggenberg stated that she secured a knife

from Greene and that she noticed a “small laceration” on Gass’s hand when she and her partner

arrested him.

        After the Commonwealth rested its case-in-chief, Gass moved to strike, asserting that

Greene’s testimony was incredible. The trial court denied the motion. Gass testified in his own

defense that after he told Greene that he wanted to end their relationship, she cut his hand with a

knife. When he threatened to call the police, she grabbed his wallet, ran out of the room, and called

the police. Gass denied choking or striking Greene or following her to the store. During

                                                 -2-
cross-examination, the Commonwealth played an excerpt from the video recorded on Officer

Riggenberg’s body camera. Gass acknowledged that on the video, he told the officers that he and

Greene went to the store before she called the police.

       At the close of all the evidence, Gass again argued that the evidence was insufficient to

convict him of the charges because Greene’s testimony was incredible. The trial court convicted

Gass of both offenses, noting that Greene’s testimony was corroborated by the injuries shown in the

photographs. By final order of November 3, 2021, the trial court sentenced Gass to five years and

twelve months’ incarceration with four years and nineteen months suspended. Gass now appeals.

                                             ANALYSIS

       Gass contends that the trial evidence was insufficient to convict him of strangulation

because Greene’s testimony was inherently incredible. He does not contest that Greene’s

testimony, if credited, is sufficient to establish the elements of strangulation.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting

Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)).

       “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted to

substitute its own judgment, even if its opinion might differ from the conclusions reached by the

                                                 -3-
finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018) (quoting

Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)). “Under well-settled principles of

appellate review, we consider the evidence presented at trial in the light most favorable to the

Commonwealth, the prevailing party below.” Vay v. Commonwealth, 67 Va. App. 236, 242 (2017)

(quoting Smallwood v. Commonwealth, 278 Va. 625, 629 (2009)). “Determining the credibility of

witnesses . . . is within the exclusive province of the [finder of fact], which has the unique

opportunity to observe the demeanor of the witnesses as they testify.” Dalton v. Commonwealth,

64 Va. App. 512, 525 (2015) (first alteration in original) (quoting Lea v. Commonwealth, 16

Va. App. 300, 304 (1993)). Further, the fact finder may “resolv[e] conflicts in a single witness’

testimony, accepting that part of the testimony it deems credible and rejecting the portion it

deems incredible.” Commonwealth v. McNeal, 282 Va. 16, 22 (2011).

       Greene testified that Gass pushed her against the bathroom door, choked her to the point

that she believed she would pass out, and repeatedly hit her in the head. The photographs taken

by Officer Riggenberg showed redness, bruising, and swelling to Greene’s neck and head.

Having heard all the testimony, including defense counsel’s attempts to impeach Greene and

Gass’s testimony denying striking or choking Greene, the trial court credited Greene’s testimony.

There is no basis to disturb that finding on appeal. See Dalton, 64 Va. App. at 525-26. “The

Commonwealth’s evidence was competent, was not inherently incredible, and was sufficient to

prove the elements of each offense beyond a reasonable doubt.” Smith v. Commonwealth, 56

Va. App. 711, 720 (2010).

                                           CONCLUSION

       Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that Nygel Tyler Gass




                                                 -4-
is now proceeding without the assistance of counsel in this matter and is representing himself on

any further proceedings or appeal.

                                                                                        Affirmed.




                                              -5-